Appellant was prosecuted and convicted of forgery.
The record contains neither a statement of facts, nor any bills of exception, but a motion in arrest of judgment was filed vigorously attacking the indictment, and an able brief has been filed, presenting this ground alone for review. Omitting the formal parts the indictment reads: That appellant "without lawful authority and with intent to injure and defraud, did wilfully and fraudulently make a false instrument in writing purporting to be the act of another, to-wit: the act of H.W. St. John, Treasurer of the Aetna Life Insurance Company, of Hartford, Connecticut, which false instrument is to the tenor following:
                THE AETNA LIFE INSURANCE COMPANY                 Of Hartford, Connecticut Office
$1180.                                          January 21, 1913.
Received from John Johnston, Agent, the sum of Eleven Hundred and *Page 629 
Eighty Dollars being one Annual Premium, on Policy No. 1,570,851 for Rev. W.A. Lamb-Campbell, Ins'd.
Next Premium Due January 21, 1914.
H.W. St. John, Treasurer  C.
said instrument in writing containing impressed upon it the purported seal of the Aetna Life Insurance Co., of tenor following:
                  AETNA LIFE INSURANCE CO. H.C.
against the peace and dignity of the State."
The contention is that this receipt is not such an instrument upon with forgery can be based, without extrinsic averments; that there is no allegation showing whether the Aetna Life Insurance Company is a company, corporation or individual; that there is no averment showing the connection of H.W. St. John with the Life Insurance Company; or that he had authority to execute such an instrument. It was not necessary to allege whether or not the Life Insurance Company was a corporation. Reeseman v. State,59 Tex. Crim. 430, 128 S.W. Rep., 1126; Webb v. State,39 Tex. Crim. 534; Usher v. State, 47 Tex.Crim. Rep., and other cases cited in Branch's Crim. Law, sec. 379. The indictment does allege that H.W. St. John was treasurer of the Aetna Life Insurance Company in specific terms, and it was not necessary to allege that he had authority to issue receipts for money paid. This duty necessarily follows the holding of the office of treasurer, and when the treasurer's name is signed to a receipt there arises a legal obligation on him to have the money forthcoming when demanded by the corporation. If this instrument was a genuine valid instrument it would create a liability on the part of Mr. St. John to his principal, and under such circumstances we think it the subject of forgery without further allegations than are contained in the indictment. The court did not err in overruling the motion in arrest of judgment.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                        January 28, 1914.